DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 were originally presented having a filing dated of December 10, 2019.  Claims 1-20 are pending and discussed below.
	
Drawings
The drawings, filed on 10 December 2019, are accepted by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
There is insufficient antecedent basis for the following limitations in the claims summarized below:
“the entity” in claim 1, ln. 10, claim 10, ln. 12, and claim 19, ln 14;
“the desired hidden context attribute value” in claim 1, ln. 23-24, claim 10, ln. 25-26, and claim 19, ln. 27-28;
“the hidden context” in claims 5-9, and claims 14-18;
“hidden context of traffic entities” recited in claim 1, ln. 27, claim 10, ln. 29, and claim 19, ln. 31, is unclear because the recitation may refer to the terms “hidden context attribute value” or the “traffic entity” recited in claims 1, 10 and 19;
“the specified characteristics” in claim 2, claim 11 and claim 20;
“the derivate” in claim 4, ln. 5 and claim 13; and
“the motion parameters” in claim 9, ln. 3-4, and claim 18, ln. 4-5.
Claims 3, 4 and 12 are also rejected as indefinite based on their dependence on independent claims 1 and 10.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-3, 5-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 10,496,766 to Levinson et. al. (hereafter Levinson) in view of U.S. Patent Publication Number 2018/0173971 to Jia et. al. (hereafter Jai), and further in view of U.S. Patent Publication Number 2015/0081606 to Zhao et. al. (hereafter Zhao).
As per claim 1, Levinson is directed to a method for generating simulator data for testing and developing of systems for navigating autonomous vehicles, (see at least Levinson, at Abstract), and discloses the limitations:
generating a feature vector, the feature vector representing characteristics for a traffic entity representing a non-stationary object in traffic in which a vehicle is driving (see at least Levinson, Col. 39, Ln. 39-58, disclosing data modeler 3620 including a dynamic object monitor 3621, configured to receive data representing characteristics of objects in the environment where the data may visually define the class of object relative to a level of dynamism or predicted range of motion represented by a vector of predicted motion);
providing the feature vector to a rendering engine to generate image data including the traffic entity, wherein characteristics of the traffic entity correspond to the feature vector (see at least Levinson, Col. 43, Ln. 54 to Col. 44, Ln. 9, 
applying a neural network to the generated image data, the neural network configured to receive image data including the entity as input and to generate a hidden context attribute value of the traffic entity (see at least Levinson, Col. 42, Ln. 42-44, disclosing that simulator 3640 may be used for classifier training based on .. computer vision classifiers and deep neural networks);
comparing the generated hidden context attribute value with the target hidden context attribute value (see at least Levinson, Fig. 5, showing step 504 of correlating at least two subsets of sensor data, and step 512 of determining a value of confidence level that exceeds a range of confidence levels associated with normative operation of autonomous vehicles);
using the updated image data as simulation data for testing of a motion planner, the motion planner configured to adjust motion of an autonomous vehicle according to hidden context of traffic entities encountered by the autonomous vehicle while driving in traffic (see at least Levinson, Fig. 12, showing the step 1210 of calculating a state of operation; col. 20, Ln. 44-49; Fig. 36, showing Simulator 3640, Physics processor 3650, Simulated Environment 3603, traffic entities 3680, 3682; Fig. 37, showing propulsion unit 3732, brake unit 3720 and steering unit 3734, and Col. 48, Ln. 49-54).
But Levinson does not explicitly disclose the limitations: 
receiving a target hidden context attribute value for the traffic entity; and
responsive to the generated hidden context attribute value differing from the target hidden context attribute value by an amount exceeding a threshold value, iteratively performing steps of … .
However, Jai teaches the receiving a target hidden context attribute value … (see at least Jai, Fig. 3A showing 302B output from the high-recall camera neural network; paragraph 0078, disclosing that the height precision object detection neural network may compute a respective object score for each object category in a set of one or more object categories).  Jai also teaches responsive to the generated hidden context attribute value differing … iteratively performing steps (see at least Jai, paragraph 0016, disclosing in response determining that the values of the confidence scores satisfy a threshold value, a higher-precision neural network can be used to further process sensor data to improve object prediction accuracy; paragraph 0118, disclosing a confidence score computed for a camera patch and comparison with a threshold; and paragraph 0008, disclosing that the training network involves continually performing a forward pass on the input, computing gradient values, and updating the current values for the set of parameters for each layer).
Levinson also does not explicitly disclose the limitations:
perturbing the feature vector;
providing the perturbed feature vector to the rendering engine to generate updated image data;
applying the neural network to the updated image data to generate an updated hidden context attribute value; and
comparing the updated hidden context attribute value with the desired hidden context attribute value … .
However, Zhao discloses these limitations.  Zhao discloses the limitations of perturbing, providing, applying (see at least Zhao, paragraph 0014, disclosing that an output of the neural network model is generated using perturbed input variables and by reusing the generated base input), and comparing (see at least Zhao, paragraph 0033, disclosing that a sensitivity analysis can be conducted by comparing the output of the neural network for the perturbed and non-perturbed inputs).
Levinson, Jai, and Zhao are analogous art to claim 1 because they are in the same field of unmanned vehicle control, the use of neural networks related the vehicle control, and data analysis using neural networks.  Levinson is directed to systems, devices, and methods simulating navigation of autonomous vehicles in various simulated environments where the simulator may be trained based on neural networks (see at least Levinson, Abstract, and Col. 42, Ln. 42-44).  Jia is directed to methods, systems, and apparatus for generating object detection prediction from a neural network (see at least Jia, Abstract).  Zhao is directed to a neural network sensitivity analysis (see at least Zhao at Abstract).
Therefore, it would have been prima facie obvious to someone of skill in the art before the effective filing date of the claimed invention to have modified the method of simulating navigation of autonomous vehicles, as disclosed in Levinson, to provide the benefit of (a) receiving the target hidden context attribute value and comparing the difference between the hidden context and target hidden context attribute values with a threshold value, as disclosed in Jai, and (b) iteratively 
As per claim 2, Levinson discloses the method wherein the specified characteristics include one or more of a type of a traffic entity in the image data, an orientation of a traffic entity in the image data, a position of a traffic entity in the image data, motion of a traffic entity in the image data, and environmental factors in the image data (see at least Levinson, Col. 28, Ln. 7-30, disclosing that classifier 2360 is configured to identify an object and to classify that object by classification type … and by energy/activity).
As per claim 3, Levinson discloses the method wherein the feature vector comprises the target hidden context attribute value (see at least Levinson, Col. 39, Ln. 45-58, disclosing that Dynamic object data modeler 3621 may be configured to receive data … representing characteristics of one or more objects in the environment, such as pedestrians, pets cyclists or other vehicles).
As per claim 5, Levinson discloses the method wherein the hidden context represents a state of mind of a user represented by the traffic entity (see at least Levinson, Col. 44, Ln. 3-11, disclosing that based on the randomized data a simulator may be able to simulate possibly rare behaviors of an object such as a dog randomly leaping up and running into the street after a ball).
As per claim 6, Levinson discloses the method wherein the hidden context represents a task that a user represented by the traffic entity is planning on accomplishing (see at least Levinson, Col. 39, Ln. 45-61, disclosing that dynamic object modeler 3621 may be configured to receive data … the representation of which may visually define the class of an object (e.g. pedestrian, pet or animal, a bicyclist, and automobile etc.) whereby the classified object may be associated with a certain level of dynamism).
As per claim 7, Levinson discloses the method wherein the hidden context represents a degree of awareness of the autonomous vehicle by a user represented by the traffic entity (see at least Levinson, Col. 30, Ln. 45-54, disclosing that simulated dynamic object (such as a cyclist having a velocity) may optionally respond to other static and dynamic agents in the simulated environment, including the simulated autonomous vehicle).
As per claim 8, Levinson discloses the method wherein the hidden context represents a goal of a user represented by the traffic entity, wherein the user expects to achieve the goal within a threshold time interval (see at least Levinson, Col. 30, Ln. 45-54, disclosing that simulated dynamic object (such as a cyclist having a velocity) may optionally respond to other static and dynamic agents in the simulated environment, including the simulated autonomous vehicle).
As per claim 9, Levinson discloses the method wherein adjusting motion of the autonomous vehicle comprises: generating signals for controlling the autonomous vehicle based on the motion parameters and the hidden context of each of the traffic entities; and sending the generated signals to controls of the autonomous vehicle (see at least Levinson, Col. 32, Ln. 36, disclosing at step 2910, 
As per claim 10, Levinson is directed to a non-transitory computer readable storage medium storing instructions for generating simulation data for testing and development of systems for navigating autonomous vehicles (see at least Levinson, Col. 45, Ln. 34-49, disclosing computer platform 3300 which performs specific operations by processor 3304 executing one or more sequences of one or more instructions stored in memory 3306) and discloses the limitations:
wherein the instructions when executed by a computer processor, cause the computer processor (see at least Levinson, at Col. 45, Ln. 35-40) to perform steps comprising:
generating a feature vector, the feature vector representing characteristics for a traffic entity representing a non-stationary object in traffic in which a vehicle is driving (see at least Levinson, Col. 39, Ln. 39-58, disclosing data modeler 3620 including a dynamic object monitor 3621, configured to receive data representing characteristics of objects in the environment where the data may visually define the class of object relative to a level of dynamism or predicted range of motion represented by a vector of predicted motion);
providing the feature vector to a rendering engine to generate image data including the traffic entity, wherein characteristics of the traffic entity correspond to the feature vector (see at least Levinson, Col. 43, Ln. 54 to Col. 44, Ln. 9, disclosing dynamic object data modeler 3921 configured to receive object data 391 
applying a neural network to the generated image data, the neural network configured to receive image data including the entity as input and to generate a hidden context attribute value of the traffic entity (see at least Levinson, Col. 42, Ln. 42-44, disclosing that simulator 3640 may be used for classifier training based on .. computer vision classifiers and deep neural networks);
comparing the generated hidden context attribute value with the target hidden context attribute value (see at least Levinson, Fig. 5, showing step 504 of correlating at least two subsets of sensor data, and step 512 of determining a value of confidence level that exceeds a range of confidence levels associated with normative operation of autonomous vehicles);
using the updated image data as simulation data for testing of a motion planner, the motion planner configured to adjust motion of an autonomous vehicle according to hidden context of traffic entities encountered by the autonomous vehicle while driving in traffic (see at least Levinson, Fig. 12, showing the step 1210 of calculating a state of operation; col. 20, Ln. 44-49; Fig. 36, showing Simulator 3640, Physics processor 3650, Simulated Environment 3603, traffic entities 3680, 3682; Fig. 37, showing propulsion unit 3732, brake unit 3720 and steering unit 3734, and Col. 48, Ln. 49-54).
But Levinson does not explicitly disclose the limitations: 
receiving a target hidden context attribute value for the traffic entity; and
responsive to the generated hidden context attribute value differing from the target hidden context attribute value by an amount exceeding a threshold value, iteratively performing steps of … .
However, Jai teaches the receiving a target hidden context attribute value … (see at least Jai, Fig. 3A showing 302B output from the high-recall camera neural network; paragraph 0078, disclosing that the height precision object detection neural network may compute a respective object score for each object category in a set of one or more object categories).  Jai also teaches responsive to the generated hidden context attribute value differing … iteratively performing steps (see at least Jai, paragraph 0016, disclosing in response determining that the values of the confidence scores satisfy a threshold value, a higher-precision neural network can be used to further process sensor data to improve object prediction accuracy; paragraph 0118, disclosing a confidence score computed for a camera patch and comparison with a threshold; and paragraph 0008, disclosing that the training network involves continually performing a forward pass on the input, computing gradient values, and updating the current values for the set of parameters for each layer).
Levinson also does not explicitly disclose the limitations:
perturbing the feature vector;
providing the perturbed feature vector to the rendering engine to generate updated image data;
applying the neural network to the updated image data to generate an updated hidden context attribute value; and
comparing the updated hidden context attribute value with the desired hidden context attribute value … .
However, Zhao discloses these limitations.  Zhao discloses the limitations of perturbing, providing, applying (see at least Zhao, paragraph 0014, disclosing that an output of the neural network model is generated using perturbed input variables and by reusing the generated base input), and comparing (see at least Zhao, paragraph 0033, disclosing that a sensitivity analysis can be conducted by comparing the output of the neural network for the perturbed and non-perturbed inputs).
Levinson, Jai, and Zhao are analogous art to claim 10 because they are in the same field of unmanned vehicle control, the use of neural networks related the vehicle control, and data analysis using neural networks.  Levinson is directed to systems, devices, and methods simulating navigation of autonomous vehicles in various simulated environments where the simulator may be trained based on neural networks (see at least Levinson, Abstract, and Col. 42, Ln. 42-44).  Jia is directed to methods, systems, and apparatus for generating object detection prediction from a neural network (see at least Jia, Abstract).  Zhao is directed to a neural network sensitivity analysis (see at least Zhao at Abstract).
Therefore, it would have been prima facie obvious to someone of skill in the art before the effective filing date of the claimed invention to have modified the method of simulating navigation of autonomous vehicles, as disclosed in Levinson, to provide the benefit of (a) receiving the target hidden context attribute value and comparing the difference between the hidden context and target hidden context attribute values with a threshold value, as disclosed in Jai, and (b) iteratively 
As per claim 11, Levinson discloses the non-transitory computer readable storage medium wherein the specified characteristics include one or more of a type of a traffic entity in the image data, an orientation of a traffic entity in the image data, a position of a traffic entity in the image data, motion of a traffic entity in the image data, and environmental factors in the image data (see at least Levinson, Col. 28, Ln. 7-30, disclosing that classifier 2360 is configured to identify an object and to classify that object by classification type … and by energy/activity).
As per claim 12, Levinson discloses the non-transitory computer readable storage medium wherein the feature vector comprises the target hidden context attribute value (see at least Levinson, Col. 39, Ln. 45-58, disclosing that Dynamic object data modeler 3621 may be configured to receive data … representing characteristics of one or more objects in the environment, such as pedestrians, pets cyclists or other vehicles).
As per claim 14, Levinson discloses the non-transitory computer readable storage medium wherein the hidden context represents a state of mind of a user represented by the traffic entity (see at least Levinson, Col. 44, Ln. 3-11, disclosing that based on the randomized data a simulator may be able to simulate possibly 
As per claim 15, Levinson discloses the non-transitory computer readable storage medium wherein the hidden context represents a task that a user represented by the traffic entity is planning on accomplishing (see at least Levinson, Col. 39, Ln. 45-61, disclosing that dynamic object modeler 3621 may be configured to receive data … the representation of which may visually define the class of an object (e.g. pedestrian, pet or animal, a bicyclist, and automobile etc.) whereby the classified object may be associated with a certain level of dynamism).
As per claim 16, Levinson discloses the non-transitory computer readable storage medium wherein the hidden context represents a degree of awareness of the autonomous vehicle by a user represented by the traffic entity (see at least Levinson, Col. 30, Ln. 45-54, disclosing that simulated dynamic object (such as a cyclist having a velocity) may optionally respond to other static and dynamic agents in the simulated environment, including the simulated autonomous vehicle).
As per claim 17, Levinson discloses the non-transitory computer readable storage medium wherein the hidden context represents a goal of a user represented by the traffic entity, wherein the user expects to achieve the goal within a threshold time interval (see at least Levinson, Col. 30, Ln. 45-54, disclosing that simulated dynamic object (such as a cyclist having a velocity) may optionally respond to other static and dynamic agents in the simulated environment, including the simulated autonomous vehicle).
As per claim 18, Levinson discloses the non-transitory computer readable storage medium wherein instructions for adjusting motion of the autonomous vehicle cause the computer processor to perform steps comprising generating signals for controlling the autonomous vehicle based on the motion parameters and the hidden context of each of the traffic entities; and sending the generated signals to controls of the autonomous vehicle (see at least Levinson, Col. 32, Ln. 36, disclosing at step 2910, in Fig. 29, that simulated sensor data are generated based on data for at least one simulated sensor return, and simulated vehicle commands are generated at step 2912 to cause motion (e.g., vectored propulsion by a simulated autonomous vehicle in a synthetic environment)).
As per claim 19, Levinson is directed to a computer system for generating simulation data for testing and development of systems for navigating autonomous vehicles (see at least Levinson, at Col. 45, Ln. 34-49, disclosing computer platform 3300 which performs specific operations by processor 3304 executing one or more sequences of one or more instructions stored in memory 3306), and discloses the limitations:
 a computer processor (see at least Levinson, Col. 45, Ln. 34-49, disclosing computer platform 3300); and
a non-transitory computer readable storage medium storing instructions that when executed by the computer processor, cause the computer processor to perform steps comprising (see at least Levinson, Col. 45, Ln. 34-40):
generating a feature vector, the feature vector representing characteristics for a traffic entity representing a non-stationary object in traffic in which a vehicle is driving (see at least Levinson, Col. 39, Ln. 39-58, disclosing data modeler 3620 including a dynamic object monitor 3621, configured to receive data representing characteristics of objects in the environment where the data may visually define the 
providing the feature vector to a rendering engine to generate image data including the traffic entity, wherein characteristics of the traffic entity correspond to the feature vector see at least Levinson, Col. 43, Ln. 54 to Col. 44, Ln. 9, disclosing dynamic object data modeler 3921 configured to receive object data 391 for generating simulated object data 3941; Fig. 39 showing dynamic object data modeler 3921 and simulated object data 3941);
applying a neural network to the generated image data, the neural network configured to receive image data including the entity as input and to generate a hidden context attribute value of the traffic entity (see at least Levinson, Col. 42, Ln. 42-44, disclosing that simulator 3640 may be used for classifier training based on .. computer vision classifiers and deep neural networks);
comparing the generated hidden context attribute value with the target hidden context attribute value (see at least Levinson, Fig. 5, showing step 504 of correlating at least two subsets of sensor data, and step 512 of determining a value of confidence level that exceeds a range of confidence levels associated with normative operation of autonomous vehicles);
using the updated image data as simulation data for testing of a motion planner, the motion planner configured to adjust motion of an autonomous vehicle according to hidden context of traffic entities encountered by the autonomous vehicle while driving in traffic (see at least Levinson, Fig. 12, showing the step 1210 of calculating a state of operation; col. 20, Ln. 44-49; Fig. 36, showing Simulator 3640, Physics processor 3650, Simulated Environment 3603, traffic entities 3680, 
But Levinson does not explicitly disclose the limitations: 
receiving a target hidden context attribute value for the traffic entity; and
responsive to the generated hidden context attribute value differing from the target hidden context attribute value by an amount exceeding a threshold value, iteratively performing steps of … .
However, Jai teaches the receiving a target hidden context attribute value … (see at least Jai, Fig. 3A showing 302B output from the high-recall camera neural network; paragraph 0078, disclosing that the height precision object detection neural network may compute a respective object score for each object category in a set of one or more object categories).  Jai also teaches responsive to the generated hidden context attribute value differing … iteratively performing steps (see at least Jai, paragraph 0016, disclosing in response determining that the values of the confidence scores satisfy a threshold value, a higher-precision neural network can be used to further process sensor data to improve object prediction accuracy; paragraph 0118, disclosing a confidence score computed for a camera patch and comparison with a threshold; and paragraph 0008, disclosing that the training network involves continually performing a forward pass on the input, computing gradient values, and updating the current values for the set of parameters for each layer).
Levinson also does not explicitly disclose the limitations:
perturbing the feature vector;
providing the perturbed feature vector to the rendering engine to generate updated image data;
applying the neural network to the updated image data to generate an updated hidden context attribute value; and
comparing the updated hidden context attribute value with the desired hidden context attribute value … .
However, Zhao discloses these limitations.  Zhao discloses the limitations of perturbing, providing, applying (see at least Zhao, paragraph 0014, disclosing that an output of the neural network model is generated using perturbed input variables and by reusing the generated base input), and comparing (see at least Zhao, paragraph 0033, disclosing that a sensitivity analysis can be conducted by comparing the output of the neural network for the perturbed and non-perturbed inputs).
Levinson, Jai, and Zhao are analogous art to claim 19 because they are in the same field of unmanned vehicle control, the use of neural networks related the vehicle control, and data analysis using neural networks.  Levinson is directed to systems, devices, and methods simulating navigation of autonomous vehicles in various simulated environments where the simulator may be trained based on neural networks (see at least Levinson, Abstract, and Col. 42, Ln. 42-44).  Jia is directed to methods, systems, and apparatus for generating object detection prediction from a neural network (see at least Jia, Abstract).  Zhao is directed to a neural network sensitivity analysis (see at least Zhao at Abstract).
Therefore, it would have been prima facie obvious to someone of skill in the art before the effective filing date of the claimed invention to have modified the 
As per claim 20, Levinson discloses the computer system wherein the specified characteristics include one or more of a type of a traffic entity in the image data, an orientation of a traffic entity in the image data, a position of a traffic entity in the image data, motion of a traffic entity in the image data, and environmental factors in the image data (see at least Levinson, Col. 28, Ln. 7-30, disclosing that Classifier 2360 is configured to identify an object and to classify that object by classification type … and by energy/activity).

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson, Jai, and Zhao as applied to claims 1 and 10 above, and further in view of U.S. Patent Publication Number 2019/0332459 to Schie et. al. (hereafter Schie).
As per claim 4, Levinson, Jai and Zhao disclose all of the limitations of claim 1, as discussed above.  But neither Levinson, Jai, nor Zhao disclose the limitations:  wherein perturbing the feature vector comprises:
determining a derivative of the generated hidden context attribute value with respect to parameters of the feature vector; and
perturbing the parameters of the feature vector based on gradient descent, the perturbing changing the parameters based on the derivate.
However, Schie teaches the determining and perturbing limitations (see at least Schie, paragraphs 0007 and 0057, disclosing with regard to the back propagation mechanism …  that each weight and/or bias in the neural network may be modified according to an average of an error function multiplied by the derivatives; paragraph 0068, disclosing the gradient decent).
Levinson, Jai, Zhao and Schie are analogous art to claim 1 because they are in the same field of unmanned vehicle control, the use of neural networks related the vehicle control, and data analysis using neural networks.  Levinson is directed to systems, devices, and methods simulating navigation of autonomous vehicles in various simulated environments where the simulator may be trained based on neural networks (see at least Levinson, Abstract, and Col. 42, Ln. 42-44).  Jia is directed to methods, systems, and apparatus for generating object detection prediction from a neural network (see at least Jia, Abstract).  Zhao is directed to a neural network sensitivity analysis (see at least Zhao at Abstract).  Schie is directed to a learning algorithm, back propagation method used in an artificial intelligence network (see at least Schie, at Abstract).
prima facie obvious to someone of skill in the art before the effective filing date of the claimed invention to have modified the method of simulating navigation of autonomous vehicles, as disclosed in Levinson, to provide the benefit of (a) receiving the target hidden context attribute value and comparing the difference between the hidden context and target hidden context attribute values with a threshold value, as disclosed in Jai, (b) iteratively perturbing the feature vector, providing the perturbed feature vector to a rendering engine to generate an updated image, applying a neural network to the updated image to generate an updated hidden context attribute value, and comparing the updated and desired hidden context attribute values, as disclosed in Zhao, and (c) determining a derivative of the generated hidden context attribute value with respect to parameters of the feature vector, and perturbing the parameters of the feature vector based on gradient descent, as disclosed in Schie.  Doing so would provide the benefit of reducing computational resources required to generate accurate object predictions (see at least Jai, paragraph 0016, and see at least Zhao, paragraph 0018), and improve the calculation of derivatives by reducing computation time (see at least Schie, paragraph 0004).
As per claim 13, Levinson, Jai and Zhao disclose all of the limitations of claim 10, as discussed above.  But neither Levinson, Jai, nor Zhao disclose the limitations:  wherein perturbing the feature vector comprises:
determining a derivative of the generated hidden context attribute value with respect to parameters of the feature vector; and
perturbing the parameters of the feature vector based on gradient descent, the perturbing changing the parameters based on the derivate.

Levinson, Jai, Zhao and Schie are analogous art to claim 1 because they are in the same field of unmanned vehicle control, the use of neural networks related the vehicle control, and data analysis using neural networks.  Levinson is directed to systems, devices, and methods simulating navigation of autonomous vehicles in various simulated environments where the simulator may be trained based on neural networks (see at least Levinson, Abstract, and Col. 42, Ln. 42-44).  Jia is directed to methods, systems, and apparatus for generating object detection prediction from a neural network (see at least Jia, Abstract).  Zhao is directed to a neural network sensitivity analysis (see at least Zhao at Abstract).  Schie is directed to a learning algorithm, back propagation method used in an artificial intelligence network (see at least Schie, at Abstract).
Therefore, it would have been prima facie obvious to someone of skill in the art before the effective filing date of the claimed invention to have modified the method of simulating navigation of autonomous vehicles, as disclosed in Levinson, to provide the benefit of (a) receiving the target hidden context attribute value and comparing the difference between the hidden context and target hidden context attribute values with a threshold value, as disclosed in Jai, (b) iteratively perturbing the feature vector, providing the perturbed feature vector to a rendering engine to generate an updated image, applying a neural network to the updated image to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are U.S. Patent Publication Numbers 2018/0268283, disclosing gradients, perturbation .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M. BRADY III whose telephone number is (571)272-7458. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M BRADY/Examiner, Art Unit 3666
/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666